UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

NOV - 6 2002

Susan D. DuRant, Director
Programs for Exceptional Children
South Carolina Department of Education
Rutledge Office Building
1429 Senate Street
Columbia, South Carolina 29201
Dear Ms. DuRant:
This letter is in response to your request for additional clarification on whether parental
permission is required prior to accessing Medicaid if all of the provisions of Part B of the
Individuals with Disabilities Education Act (IDEA) 34 CFR § 300.142(e) have been met by the
State.
Part B requires States and local school districts to make a free appropriate public education
(FAPE) available to all children who are eligible to receive services. FAPE includes the
provision of special education and related services which meet State educational standards and
Part B requirements. These services must be provided as written in the child's individualized
education program (IEP) and at no cost to parents. Public agencies may access, as appropriate,
available public sources of support (for example, public insurance or Medicaid programs) to pay
for required services to the extent that parents would not incur a financial loss by the use of other
sources of support.
A public agency may not require a parent to sign up for Medicaid or other public insurance
benefits as a condition for the child's receipt of FAPE under Part B. A child's entitlement to
FAPE under Part B exists whether or not a parent is willing to sign up for Medicaid or other
public insurance benefits. Children with disabilities are entitled to services under Part B,
regardless of parents' personal choices to access Medicaid or other public insurance benefits.
Medicaid or other public insurance benefits cannot be considered available public sources of
support when parents decline to sign up for those public benefits. However, there is nothing in
the Federal Regulations that would prohibit a public agency from requesting that a parent sign up
for Medicaid or other public insurance benefits.
With regard to your specific question related to whether parental permission is needed prior to
accessing Medicaid, I will address the requirements under Part B and the Family Educational
Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g, 34 CFR § 99.31. It is important to note
that the terms of the public insurance and State law should also be consulted as they may have
additional requirements.
Under FERPA, a parent must provide a signed and dated written consent before an educational
agency or institution discloses personally identifiable information from the student's education
records, except as provided in FERPA. See 34 CFR §§ 99.30 and 99.31. In Wisconsin Dept. of
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Ms. Susan D. DuRant - Page 2
Pub. Instruction, 28 IDELR 497 (FPCO 1997), the Family Policy Compliance Office (FPCO)
addressed the question of whether FERPA requires parental written consent "before school
districts disclose information from student education records in order to determine which
students with disabilities are Medicaid eligible and to seek reimbursement from the State's
Medicaid agency for services provided to those students." The FPCO found that "it does not
appear that any of FERPA's exceptions to the prior written consent provisions would permit the
nonconsensual disclosure by school districts of personally identifiable information from
education records to the State Medicaid agency." Accordingly, schools may not disclose
information on students who are receiving services under IDEA to the State's Medicaid agency
in order to determine which of the students are Medicaid eligible, or to seek reimbursement,
without the prior consent of the students' parents. School officials that have additional questions
about FERPA as it relates to this matter should contact the FPCO directly at the following
address:
Family Policy Compliance Office
U.S. Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202-4605
Under Part B, if a child is covered by a public insurance program and there is no cost to the
family or the child in using the benefits of that program to support a service written in a child's
IEP, the public agency is encouraged to use the public insurance benefits to the extent possible.
Although Part B does not specifically require public agencies to obtain parental consent when
they use public insurance if there is no cost to the family or child in using the benefits of that
program, Part B does require public agencies to comply with FERPA with regard to releasing
information. 34 C.F.R. § 300.571(b). Accordingly, under Part B, public agencies are required to
obtain parental consent prior to releasing personally identifiable information about students to
public insurance agencies.
Furthermore, if the Medicaid-enrolled child also has private insurance coverage, Medicaid would
require the use of the private insurance. The Part B regulations do not affect the requirement
under Medicaid that the State Medicaid agency pursue liable third party payers such as private
insurance providers. In this case, in addition to obtaining consent for releasing information to
public insurance agencies, the public agency would also be required to obtain consent to use the
private insurance program to support the service prior to accessing the public insurance.
34 C.F.R. § 300.142(0. Under IDEA, parents may not be required to assume costs incurred
through use of private insurance so that the school can get reimbursement from the public insurer
for services in the child's IEP. Under IDEA, if a Medicaid-enrolled child also is covered by
private insurance, the public agency must either obtain the parent's consent to use the private
insurance, or not use Medicaid tO provide the service. See, 64 Fed. Reg. 12568 (March 12,
1999). One way a public agency might be able to obtain consent would be by offering to cover
the costs that would normally, under Medicaid, be assessed against the private insurer, and agree
to cover all out-of-pocket expenses. As stated in 34 CFR § 300.142(g), if a public agency is
unable to obtain parental consent to use the parent's private insurance, or public insurance when
the parent would incur a cost for a specified service, to ensure FAPE, the public agency may use
its Part B funds to pay for the services.

Ms. Susan D. DuRant - Page 3

I hope that this information provides clarity to obtaining parent consent in order to access
Medicaid or public insurance benefits. As I stated above, the terms of the public insurance and
state law should also be consulted as they may have additional requirements. If you have any
questions regarding this letter, please contact Dr. JoLeta Reynolds of my staff at 202-205-5507.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

